DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-18 and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Non Patent Literature (NPL) document titled “Stacked Hourglass Networks for Human Pose Estimation” authored by Alejandro Newell, referred to as Newell.


As per claims 1, 14 and 20 Newell disclosed a multi-person pose recognition method (Abstract), performed by an electronic device, comprising:
obtaining, by circuitry of the electronic device, a to-be-recognized image (Figure.1, section 3.1) {Person’s orientation, the arrangement of their limbs, and the relationships of adjacent joints are among the many cues that are best recognized at different scales in the image};
constructing, by the circuitry of the electronic device, a circuitous pyramid network, the circuitous pyramid network comprising plural phases connected in parallel (Figure.1) {Network for Pose estimation consists of multiple stacked hourglass modules which allow for repeated bottom-up, top-down inference.} each phase comprising layers of a downsampling network, layers of an upsampling network and a first residual connection layer connected between the layers of the upsampling network and the layers of the downsampling network (Figure.3, Section 3.1), and different phases being connected through a second residual connection layer (Figure.4) {Right, a residual connection connects two hourglass}; traversing, by the circuitry of the electronic device, the plural phases of the circuitous pyramid network, by: performing, during feature map extraction performed in a current phase, feature propagation between the layers of the downsampling network and the layers of the upsampling network in the current phase through the first residual connection layer, to obtain an output feature map of the current phase (Figure.3) {Residual connection between downsampling layers and upsampling layer}, performing feature propagation between the layers of the upsampling network in the current phase and the layers of the downsampling network in a next phase through the second residual connection layer, to extract a feature map corresponding to the next phase (Figure.4) {Right, a residual connection connects two consecutive hourglasses};
determining, by the circuitry of the electronic device, an output feature map of a last phase as a feature map corresponding to the to-be-recognized image, until traversal of the phases in the circuitous pyramid network is completed (Section 3.3); and
performing, by the circuitry of the electronic device, multi-person pose recognition according to the feature map corresponding to the to-be-recognized image, to obtain a pose recognition result for the to-be-recognized image (Section 3.4) {Averaging feature heat maps to localize joints}.

As per claims 2 and 15 Newell disclosed the method according to claim 1, wherein the performing, during the feature map extraction performed in a current phase, the feature propagation between the layers of the downsampling network and the layers of the upsampling network in the current phase through the first residual connection layer, to obtain an output feature map of the current phase comprises:
performing feature extraction on an input feature map of the current phase through the layers of the downsampling network; transmitting, through the first residual connection layer, an extracted feature from the layers of the downsampling network to the layers of the upsampling network; and performing feature fusion on the layers of the upsampling network to obtain the output feature map (Figure.3 and Section 3.1) {Residual connection between downsampling layers and upsampling layer. Person’s orientation, the arrangement of their limbs, and the relationships of adjacent joints are among the many cues that are best recognized at different scales in the image}.

As per claims 3 and 16 Newell disclosed the method according to claim 2, wherein the downsampling network comprises plural high network layers and plural low network layers below the plural high network layers; and the performing feature extraction on an input feature map of the current phase through the layers of the downsampling network comprises:
extracting local features of the input feature map through the plural low network layers, each of the local features corresponding to one of the plural low network layers; and
extracting global features of the input feature map through the plural high network layers, each of the global features corresponding to one of the plural high network layers (Figure.3 and Section 3.1) {Residual connection between downsampling layers and upsampling layer. Person’s orientation, the arrangement of their limbs, and the relationships of adjacent joints are among the many cues that are best recognized at different scales in the image}.

As per claims 4 and 17 Newell disclosed the method according to claim 2, wherein the performing feature fusion on the layers of the upsampling network to obtain the output feature map comprises: performing, in the layers of the upsampling network and according to a descending order of the layers of the upsampling network, fusing of a feature received from a previous residual connection layer with a feature transmitted from a previous layer of the upsampling network to obtain a fused feature, performing upsampling processing on the fused feature to obtain an upsampled fused feature, and transmitting the upsampled fused feature to a next layer; and determining an upsampled fused feature obtained in a last layer as the output feature map (Figure.3 and Section 3.1) {Residual connection between downsampling layers and upsampling layer. Person’s orientation, the arrangement of their limbs, and the relationships of adjacent joints are among the many cues that are best recognized at different scales in the image}.

As per claim 5 Newell disclosed the method according to claim 1, wherein after the performing, during the feature map extraction performed in a current phase, the feature propagation between the layers of the downsampling network and the layers of the upsampling network in the current phase through the first residual connection layer, to obtain an output feature map of the current phase, the method further comprises: performing pose pre-recognition on the output feature map, to obtain an intermediate recognition result; and performing fusion processing on the intermediate recognition result and the output feature map, and transmitting the feature map after the fusion processing is performed to the next phase through the second residual connection layer (Section 3.4) {Averaging feature heat maps to localize joints}.

As per claims 6 and 18 Newell disclosed the method according to claim 1, further comprising: constructing a propagation path for the circuitous pyramid network, the propagation path comprising a path corresponding to each layer in a case that the feature propagation is performed through at least one of the first residual connection layer or the second residual connection layer (Figure.4) {Right, a residual connection connects two consecutive hourglasses}.


As per claim 9 Newell disclosed the method according to claim 6, further comprising: establishing an inter-phase jump path among phases of the circuitous pyramid network, and adding the inter-phase jump path to the propagation path (Figure.4) {Right, a residual connection connects two consecutive hourglasses}.

As per claim 10 Newell disclosed the method according to claim 1, wherein the performing multi-person pose recognition according to the feature map corresponding to the to-be-recognized image, to obtain a pose recognition result of the to-be-recognized image comprises: positioning human body key points according to the feature map corresponding to the to-be-recognized image, to obtain thermodynamic diagrams marked with positions of the human body key points, each thermodynamic diagram corresponding to human body key points of one category; grouping the human body key points according to the feature map corresponding to the to-be-recognized image (Figure.1, section 3.1) {Person’s orientation, the arrangement of their limbs, and the relationships of adjacent joints are among the many cues that are best recognized at different scales in the image}, to obtain group diagrams marked with groups of the human body key points, each group diagram corresponding to human body key points of one category; and establishing, according to the positions of the human body key points marked on the 
thermodynamic diagrams and the groups of the human body key points marked on the group diagrams, a connection between positions of human body key points of a same group and different categories in the to-be-recognized image, to obtain the pose recognition result of the to-be-recognized image (Section 3.4) {Averaging feature heat maps to localize joints}.

As per claim 11 Newell disclosed the method according to claim 10, wherein the positioning human body key points comprises: for a category, calculating, according to the feature map corresponding to the to-be-recognized image, a probability that human body key points of the category appear in different positions in the to-be-recognized image; and generating a thermodynamic diagram corresponding to the category by using the probability obtained through calculation as a thermodynamic value (Section 3.4) {Averaging feature heat maps to localize joints}.

As per claim 12 Newell disclosed the method according to claim 10, wherein the grouping the human body key points comprises: for a category, calculating, according to the feature map corresponding to the to-be-recognized image, a probability that human body key points of the category belong to different groups; determining, according to the probability obtained through calculation, a group to which the human body key points of the category belong; and marking the to-be-recognized image according to the group to which the human body key points of the category belong, and generating a group diagram corresponding to the category (Section 3.4) {Averaging feature heat maps to localize joints}.

As per claim 13 Newell disclosed the method according to claim 1, wherein after the performing multi-person pose recognition according to the feature map corresponding to the to-be-recognized image, to obtain a pose recognition result of the to-be-recognized image, the method further comprises: matching the pose recognition result of the to-be-recognized image with a specified pose, and recognizing an action in the to-be-recognized image; and generating a corresponding interaction instruction according to the action obtained through recognition, and controlling execution of a specified event through the interaction instruction (section 1) {Action recognition is the usual high-level application of hum pose estimation}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature (NPL) document titled “Stacked Hourglass Networks for Human Pose Estimation” authored by Alejandro Newell, referred to as Newell and Non-Patent Literature (NPL) document titled “Learning Feature Pyramids for Human Pose Estimation” by Wei Yang, referred to as Yang.

As per claims 7 and 19 Newell disclosed the method according to claim 6. However, Nowell did not explicitly disclose wherein the constructing the propagation path for the circuitous pyramid network comprises: performing dimensional compression on a to-be-propagated feature to generate a compressed feature; performing a convolution on the compressed feature via a multi-channel parallel atrous convolution pyramid, and splicing the compressed feature to generate a spliced feature; and performing dimensional expansion on the spliced feature to restore a feature dimension before the compression. In the same field of endeavor, Yang disclosed wherein the constructing the propagation path for the circuitous pyramid network comprises: performing dimensional compression on a to-be-propagated feature to generate a compressed feature; performing a convolution on the compressed feature via a multi-channel parallel atrous convolution pyramid, and splicing the compressed feature to generate a spliced feature; and performing dimensional expansion on the spliced feature to restore a feature dimension before the compression (Figure.3), {(c ) PRM-D use dilated convolutions, which are also used ASPP-net, instead of pooling to build the pyramid}. 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have in incorporated wherein the constructing the propagation path for the circuitous pyramid network comprises: performing dimensional compression on a to-be-propagated feature to generate a compressed feature; performing a convolution on the compressed feature via a multi-channel parallel atrous convolution pyramid, and splicing the compressed feature to generate a spliced feature; and performing dimensional expansion on the spliced feature to restore a feature dimension before the compression as disclosed by Yang in the method disclosed by Newell in order to make the method more robust , scalable and user friendly.


As per claim 8 Newell disclosed the method according to claim 7. However, Newell did not explicitly disclose wherein performing the dimensional compression on the to-be-propagated feature includes passing the to-be-propagated feature through a normalization layer, an activation layer, and a convolutional layer that are sequentially connected, and performing the dimensional expansion on the spliced feature includes passing the spliced feature through a normalization layer, an activation layer, and a convolutional layer that are sequentially connected. In the same field of endeavor, Yang disclosed  wherein performing the dimensional compression on the to-be-propagated feature includes passing the to-be-propagated feature through a normalization layer, an activation layer, and a convolutional layer that are sequentially connected, and performing the dimensional expansion on the spliced feature includes passing the spliced feature through a normalization layer, an activation layer, and a convolutional layer that are sequentially connected (Figure.3), {(c ) PRM-D use dilated convolutions, which are also used ASPP-net, instead of pooling to build the pyramid}.  
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have in incorporated wherein performing the dimensional compression on the to-be-propagated feature includes passing the to-be-propagated feature through a normalization layer, an activation layer, and a convolutional layer that are sequentially connected, and performing the dimensional expansion on the spliced feature includes passing the spliced feature through a normalization layer, an activation layer, and a convolutional layer that are sequentially connected as disclosed by Yang in the method disclosed by Newell in order to make the method more robust , scalable and user friendly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647